Broyles, C. J.
1. The code provisions as to certiorari from county courts or from municipal courts (recorder’s or mayor’s courts) do not apply to city courts, unless made to apply by the acts creating them. . One convicted in a city court of a criminal offense is not obligated to give a bond of any kind to enable him to carry his case by certiorari to the superior court, where the act creating the city court does not provide a special method of certiorari. In the absence of such a method in the act, the general provisions of the Civil Code of 1910, § 5183, relating to certiorari proceedings from inferior judicatories, apply, and under those provisions no bond is required in certiorari proceedings in a criminal case as a condition precedent to the issuance of the writ; and in such a ease it is error for the judge of the superior court to dismiss the certiorari, after the writ has been issued, because no proper bond had been given by the plaintiff in certiorari. Dixon v. State, 121 Ga. 346 (49 S. E. 311), and citations.
2. Under this ruling the court in the instant case erred in dismissing the certiorari on the ground that the plaintiff in certiorari had not given a proper bond. Judgment reversed.

Luke and Bloodworth, JJ., concur.